Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-15 are allowed in view of Applicant’s arguments/amendments filed on 01/19/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “the tracking speed indicates brightness trackability, which is evaluated according to time taken until a brightness obtained as a result of controlling the dimming becomes the brightness of the brightness environment of the observation target, and the reduction of the tracking speed is performed by reducing a speed of change in any or all of an exposure time of the imaging dev ice, an image signal gain of an image signal expressing a medical captured image captured by the imaging device, and illuminating light emitted by a light source that irradiates the observation target” as recited in combination with other features with respect to independent claims 1, 13, and 15.
The closest prior art, Gono (US 20090091614) discloses (¶0217) AGC (automatic gain control); (¶0220-¶0224) While an AGC operation during normal image observation can afford to be considerably slow, an AGC operation during spectral image observation must be performed at a faster pace due to faster dimming. Gono either singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Homan (US 20160120396) – (¶0072) Accordingly, in the first embodiment, the imaging controller 302 switches the frame rate of the imaging unit 23 on the basis of the brightness distribution measured by the brightness distribution measurement unit 301 in the image corresponding to the image data generated by the imaging unit 23. That is, on the basis of the brightness distribution of the image measured by the brightness distribution measurement unit 301, the imaging controller 302 determines a position of the lumen 100a that is the area having lower brightness than the surrounding area within the image corresponding to the image data generated by the imaging unit 23, and then switches the frame rate of the imaging unit 23 on the basis of the determination result and the position within the image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425